Citation Nr: 1229329	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  09-10 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for a heart condition to include as secondary to hypertensive vascular disease or diabetes mellitus, type 2.

3.  Entitlement to service connection for urinary problems and kidney stones.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for emphysema. 

6.  Entitlement to an initial rating higher than 10 percent before February 24, 2010, and an initial rating higher than 20 percent from  February 24, 2010, for sciatica and peripheral neuropathy of the left lower extremity.  

7.  Entitlement to an initial rating higher than 10 percent for peripheral neuropathy of the right lower extremity.  



8.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder.  

9.  Entitlement to an initial rating higher than 10 percent for tendonitis of the left foot.

10.  Entitlement to an initial rating higher than 10 percent for tendonitis of the right foot.

11.  Entitlement to an initial compensable rating for right ear hearing loss.

12.  Entitlement to a rating higher than 20 percent for post-traumatic changes of the lumbosacral spine.

13.  Entitlement to a rating higher than 10 percent for hypertensive vascular disease.

14.  Entitlement to an initial rating higher than 10 percent for peripheral neuropathy of the right upper extremity.

15.  Entitlement to an initial rating higher than 10 percent for peripheral neuropathy of the left upper extremity.

REPRESENTATION

Veteran represented by:	David L. Huffman. Attorney at law

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1970 to July 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).

In January 2010, the Veteran appeared at a hearing before a Decision Review Officer.  In January 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  Transcripts of the hearings are in the Veteran's file.

Following the issuance of the supplemental statement of the case in October 2011, the Veteran submitted additional evidence and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c).

The appeal is REMANDED to the RO.

REMAND

On the claims of service connection for asbestosis, a heart condition, urinary problems and kidney stones, sleep apnea, and emphysema, the evidence of record is insufficient to decide the claims on the applicable theories of service connection and additional development under the duty to assist is needed. 

On the claims for increase for sciatica and peripheral neuropathy of the left lower extremity, peripheral neuropathy of the right lower extremity, posttraumatic stress disorder, left foot, hearing loss, lumbosacral spine, and hypertensive disease, the record suggests that the Veteran's symptoms have worsened after the Veteran was last examined by VA, and reexaminations under 38 C.F.R. § 3.327 are warranted. 



In a rating decision in February 2009, the RO granted service connection for peripheral neuropathy of the right upper extremity and for peripheral neuropathy of the left upper extremity and assigned an initial rating of 10 percent for each upper extremity.  In March 2009, the Veteran filed a notice of disagreement to the initial ratings.  In a rating decision dated in July 2010, the RO granted service connection for tendonitis of the right foot and assigned an initial rating of 10 percent.  In August 2010, the Veteran filed a notice of disagreement to the initial rating.  As the RO has not had the opportunity to issue a statement of the case addressing the claims, the Board is required to remand the claims.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA records since August 2008.  

2.  Afford the Veteran VA examinations to determine:   

a).  Whether the Veteran has asbestosis or emphysema, and if so, 

i).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that any current pulmonary disability: 

Is related to an injury, disease, or event in service, including the Veteran's duties in motor transport and an incident, when the Veteran removed insulation while remodeling a PX; or,  




ii).  Is caused by or aggravated by service-connected hypertensive vascular disease? 

b).  Whether the Veteran has heart disease other than hypertensive vascular disease, and if so, 

i).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that any current heart disease other than hypertensive vascular disease is caused by or aggravated by service-connected hypertensive vascular disease and diabetes mellitus, type 2? 

ii).  What are the current predominant diastolic and systolic blood pressure readings? 

c).  Whether the Veteran has a genitourinary disability, including kidney stones, and if so, 

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that any current genitourinary disability is related to the Veteran's history of kidney stones in service.   






d).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that sleep apnea is caused by or aggravated by service-connected hypertensive vascular disease?  

In formulating an opinion, when applicable, a VA examiner is asked to consider that the term "aggravation" means a permanent increase in severity, that is, an irreversible worsening of the claim disability beyond its natural clinical course due to a service- connected disability, as contrasted to temporary or intermittent flare-ups of symptoms.

The Veteran's file must be made available to the VA examiner for review.  

3.  Afford the Veteran a VA orthopedic and neurological examination, including electromyography (EMG) and a nerve conduction study (NCS) of the right and left lower extremities, to determine the current level of impairment, including the level of objective neurological abnormality, due to:

i).  Post-traumatic changes of the lumbosacral spine, including the degrees of forward flexion and any additional functional loss due to pain, painful movement, weakened movement, fatigue, or repetitive movement of the lumbosacral spine; 



and any incapacitating episodes necessitating bed rest and treatment by a physician, and if so, the duration of the episodes.

ii).  Sciatica and peripheral neuropathy of the left lower extremity; 

iii).  Peripheral neuropathy of the right lower extremity; and, 

If feasible, the VA examiner is asked to separately state the symptoms and the level of severity for sciatica and for peripheral neuropathy of the left lower extremity.

The VA examiner is asked to determine the current level of impairment due left foot tendonitis.

The Veteran's file must be made available to the VA examiner for review.

4.  Afford the Veteran a VA examination to determine the current level of occupational and social impairment due to posttraumatic stress disorder.  

The Veteran's file must be made available to the VA examiner for review. 

5.  Afford the Veteran a VA audiological examination to determine the current severity of right ear hearing loss. 



The Veteran's file should be made available to the VA examiner.  

6.  After the requested development is completed, adjudicate the claims.  If any benefit sought is denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board.  

7.  Furnish the Veteran and his attorney a statement of the case on the claims for an initial rating higher than 10 percent for peripheral neuropathy of the right upper extremity, an initial rating higher than 10 percent for peripheral neuropathy of the left upper extremity, and an initial rating higher than 10 percent for right foot tendonitis.  In order to perfect an appeal of the claims, the Veteran must still timely file a substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals




Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


